PER CURIAM: *  There has been no legal error in the final order of the Tax Court. Petitioner’s claim of fraud upon the court has no justification. Even if Petitioner sees a problem with the mistake of the deficiency listing, no fraud even can change the jurisdiction of the court. See Smith v. Booth, 823 F.2d 94 (5th Cir. 1987). AFFIRMED.   Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.